The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               March 8, 2018

                                2018COA29

No. 16CA1369 Taylor v. Long — Civil Procedure — Relief From
Judgment or Order — Excusable Neglect

     In this civil action, a division of the court of appeals addresses

the proper test to be applied when a plaintiff moves under C.R.C.P.

60(b) to set aside an order dismissing the complaint for failure to

obtain timely service.

     Plaintiff filed a medical malpractice action but failed to serve

the defendants within the deadline set forth in C.R.C.P. 4(m). The

district court dismissed the action without prejudice. Because the

statute of limitations had run, plaintiff could not refile the lawsuit.

She moved to set aside the judgment under C.R.C.P. 60(b) based on

excusable neglect. The district court considered only whether

plaintiff’s failure to obtain timely service was excusable, determined

that it was not, and denied plaintiff’s motion.
     The division concludes that the district court abused its

discretion in failing to analyze the Rule 60(b) motion under the

three-part test articulated in Craig v. Rider, 651 P.2d 397 (Colo.

1982). That test requires the district court to consider not just

whether the neglect that resulted in the order of dismissal was

excusable, but also whether the plaintiff has alleged a meritorious

claim and whether relief from the order would be consistent with

equitable considerations.

     Accordingly, the division vacates the order and remands to the

district court for application of the proper legal standard.

     In doing so, the court rejects plaintiff’s argument that the

notice of dismissal required under Rule 4(m) must issue after

expiration of the deadline for obtaining service.
COLORADO COURT OF APPEALS                                           2018COA29


Court of Appeals No. 16CA1369
Adams County District Court No. 16CV30543
Honorable Ted C. Tow III, Judge


Ladee Taylor,

Plaintiff-Appellant,

v.

HCA-HealthONE LLC, d/b/a/ North Suburban Medical Center; The Women’s
Health Group, P.C.; Cindy E. Long, M.D.; Stacey L. Hennesy, M.D.,

Defendants-Appellees.


                         ORDER VACATED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division VI
                           Opinion by JUDGE HARRIS
                               Furman, J., concurs
                 Berger, J., concurs in part and dissents in part

                           Announced March 8, 2018


Greer & Van Donselaar, PLLC, Marlo J. Greer, Denver, Colorado; Foster
Graham Milstein Calisher, LLP, Brian Proffitt, Chip Schoneberger, Denver,
Colorado, for Plaintiff-Appellant

Dickinson Prud’Homme Adams LLP, Gilbert A. Dickinson, Molly G. Hoffman,
Denver, Colorado, for Defendant-Appellee HCA-HealthONE LLC, d/b/a North
Suburban Medical Center

Jaudon & Avery LLP, David H. Yun, Jared R. Ellis, Denver, Colorado, for
Defendants-Appellees Cindy E. Long, M.D.; Stacey L. Hennesy, M.D.; and The
Women’s Health Group, P.C.
¶1    Ladee Taylor’s medical malpractice lawsuit was dismissed

 after she failed to serve the defendants, Cindy E. Long, M.D.; Stacey

 L. Hennesy, M.D.; The Women’s Health Group, P.C.; and HCA-

 HealthONE LLC, d/b/a North Suburban Medical Center, with a

 copy of her complaint within the time allotted by the district court’s

 delay reduction order.

¶2    On appeal, she contends that the district court failed to

 provide the requisite notice before dismissing the action and applied

 the wrong legal standard in evaluating whether she had

 demonstrated excusable neglect. We disagree with the first

 contention, but we agree with the second. Therefore, we vacate the

 court’s order dismissing Taylor’s lawsuit and remand for further

 findings.

                            I.    Background

               A.   The Events Giving Rise to the Lawsuit

¶3    In September 2013, Taylor underwent a laparoscopic

 hysterectomy. Following the surgery, Taylor experienced pelvic pain

 so substantial that she could not tolerate sitting at work. Her

 doctor, who had performed the surgery, prescribed medication for a

 urinary tract infection, but the medication did not alleviate Taylor’s

                                    1
 symptoms because she did not have a urinary tract infection. Two

 weeks later, Taylor had a second follow-up visit during which she

 continued to complain of bladder pain.

¶4    Though the pain persisted, the second follow-up visit was

 Taylor’s last. Her doctor decided to end treatment because Taylor

 no longer had private insurance and instead was covered by

 Medicaid. Taylor was not referred to another doctor.

¶5    Finally, in April 2014, Taylor went to the emergency room,

 complaining of “constant, throbbing pelvic pain with discharge.”

 She was informed that she had a “residual surgical device in her

 vagina that was imbedded in scar tissue and protrud[ing] into the

 rectum.” A computed tomography (CT) scan showed what appeared

 to be a uterine manipulator cup from the hysterectomy.

¶6    Later that month, Taylor underwent surgery to remove the

 cup, which was imbedded behind her bladder. She was

 subsequently diagnosed with urinary incontinence, chronic pelvic

 pain, bladder spasm, and levator spasm — injuries that she says

 are permanent.




                                  2
                  B.    Procedural History of the Lawsuit

¶7     On March 31, 2016, Taylor filed a medical malpractice action

  against her doctor, a second doctor who assisted in the surgery, the

  doctors’ medical practice, and the medical center where the

  procedure was performed.

¶8     Under C.R.C.P. 4(m), unless the court specifies a different time

  for service or the plaintiff requests an extension, service must be

  effectuated within sixty-three days of filing the complaint — or, in

  this case, by June 2, 2016. Taylor’s lawyer did not immediately

  serve the defendants, and, on May 18, 2016, the district court

  issued a delay reduction order, directing Taylor to serve the

  defendants within thirty-five days (or June 22, 2016) or the lawsuit

  would be dismissed. On June 28, 2016, when proof of service had

  not been filed, the court dismissed the case “without prejudice.”

¶9     By that time, though, the statute of limitations had run.

  Therefore, despite the district court’s dismissal of the lawsuit

  “without prejudice,” Taylor could not refile the complaint.

¶ 10   So Taylor’s lawyer took the following immediate action: on

  June 28, the date of the order of dismissal, counsel filed a motion

  requesting a vacation of the dismissal order and a seven-day

                                     3
  extension of time to serve the defendants. In the motion, counsel

  explained that her docketing system had apparently malfunctioned

  during her transition from her prior law firm to her current firm.

  She sought relief from the court’s order under C.R.C.P. 60(b) based

  on inadvertence or excusable neglect. Then, also on June 28,

  counsel served three of the four defendants: the doctor who had

  performed the surgery, the medical practice, and the medical

  center. The next day, the remaining defendant was served.

¶ 11   The district court was not persuaded by Taylor’s hastily filed

  Rule 60(b) motion. Without holding a hearing, it denied the motion

  in a short written order, concluding that counsel’s docketing errors

  constituted “common carelessness and negligence” not amounting

  to excusable neglect.

¶ 12   Nonetheless, a week later, the medical center filed its answer

  and jury demand. Shortly thereafter, counsel for another defendant

  sought an extension of time to file her answer.

¶ 13   In the meantime, Taylor filed a motion to reconsider under

  C.R.C.P. 59, in which she provided a fuller explanation of the

  docketing problems. In an affidavit attached to the motion, counsel

  told the court that a few weeks before she filed the complaint, her

                                    4
  case management and calendaring software had somehow been

  disabled, which apparently deleted all of her docketed deadlines

  from her calendaring program. After some “troubleshooting” with a

  technician from the software company, it appeared that the problem

  had been resolved and that the re-enabled software had re-entered

  the pre-existing deadlines into the computer. But further

  investigation — necessarily conducted after she filed her June 28

  motion to vacate the dismissal order — revealed that many of the

  docketing entries had not automatically been re-entered. A

  technician with whom counsel spoke could not explain why some of

  the entries were re-entered upon re-enabling of the software, but

  others were not. The deadline for obtaining service on Taylor’s

  complaint had been deleted, but not automatically re-entered.

¶ 14   As for the district court’s delay prevention order, counsel said

  that neither she nor her law partner had received it on their office

  computers. Instead, the order appeared on her cell phone. Counsel

  explained that her practice was not to open and read court

  documents on her cell phone, primarily because she could not

  access her case management and calendaring system from her

  phone. An exhibit to the motion appeared to show that counsel had

                                    5
  not received an electronic notification of the delay reduction order

  from the court’s filing system on her computer, and another exhibit

  confirmed that the delay reduction order had not been opened by

  counsel.

¶ 15   In the motion, counsel also argued that the district court had

  applied the wrong standard in denying her earlier motion to vacate

  the dismissal order. Under Craig v. Rider, 651 P.2d 397 (Colo.

  1982), she contended, the court should have considered not just

  whether the error arising from the software malfunction constituted

  excusable neglect on its own, but also whether she had asserted a

  meritorious claim in the underlying medical malpractice suit and

  whether granting relief would be consistent with considerations of

  equity.

¶ 16   Before the court could rule on the Rule 59 motion, Taylor filed

  a notice of appeal of the denial of the Rule 60(b) motion. The

  district court then declined on jurisdictional grounds to decide the

  Rule 59 motion, and that motion was eventually deemed denied.

  Taylor later amended her notice of appeal to include an appeal of

  the denial of the Rule 59 motion.



                                      6
                      II.    Notice Under C.R.C.P. 4(m)

¶ 17   We turn first to what we consider a threshold argument by

  Taylor that the district court’s dismissal order was invalid under

  C.R.C.P. 4(m) — an argument that, if successful, would obviate the

  need to determine whether the court erred in its excusable neglect

  analysis.

¶ 18   According to Taylor, the district court’s delay reduction order

  was premature and therefore could not constitute the requisite

  notice under Rule 4(m). In the absence of proper notice, she says,

  the district court’s dismissal order was invalid.

¶ 19   We interpret rules of civil procedure in the same manner as

  statutes, applying similar principles of construction. In Interest of

  M.K.D.A.L., 2014 COA 148, ¶ 5. We must therefore interpret the

  rule according to its commonly understood and accepted meaning.

  Antero Res. Corp. v. Strudley, 2015 CO 26, ¶ 15.

¶ 20   Rule 4(m) provides:

              Time Limit for Service. If a defendant is not
              served within 63 days (nine weeks) after the
              complaint is filed, the court — on motion or on
              its own after notice to the plaintiff — shall
              dismiss the action without prejudice against
              that defendant or order that service be made
              within a specified time. But if the plaintiff

                                     7
             shows good cause for the failure, the court
             shall extend the time for service for an
             appropriate period. This subdivision (m) does
             not apply to service in a foreign country under
             rule 4(d).

¶ 21   Taylor contends that, consistent with the plain language of the

  rule, the court must provide notice after the deadline for obtaining

  service has expired. But here, the district court issued its delay

  reduction order on May 18, more than two weeks before the sixty-

  three-day deadline was set to expire, and therefore the delay

  reduction order could not have served as proper notice that the

  action would be dismissed based on her failure to effectuate service.

¶ 22   Under Taylor’s reading, the expiration of the sixty-three-day

  deadline is a condition precedent to both notice and dismissal: if

  the defendant is not served within sixty-three days, then the court

  (1) must issue a notice and (2) may dismiss the action without

  prejudice or impose a new deadline for service.

¶ 23   But we read the sixty-three-day deadline as a condition

  precedent only to dismissal or a new deadline. Our reading finds

  support in the structure of the rule’s first sentence: without the

  intervening clause, the sentence instructs that “[i]f a defendant is

  not served within [the deadline], the court . . . shall dismiss the

                                     8
  action without prejudice . . . or order that service be made within a

  specified time.” C.R.C.P. 4(m). The intervening clause, which

  comes between “the court” and “shall dismiss” describes how

  “dismissal” can come about — either via a motion by one of the

  parties or on the court’s own motion, but if the latter, only after

  notice to the plaintiff. In other words, while Taylor reads the word

  “notice” to relate to the sixty-three-day deadline for service, we read

  the word “notice,” based on its placement in the text of the rule, to

  relate to “dismissal.” See Wolf Creek Ski Corp. v. Bd. of Cty.

  Comm’rs, 170 P.3d 821, 825 (Colo. App. 2007) (in interpreting

  statute, court looks at “the context in which a statutory term

  appears” (quoting Robinson v. Colo. State Lottery Div., 155 P.3d 409,

  413 (Colo. App. 2006))).

¶ 24   Moreover, under Taylor’s interpretation, although the rule

  presents two options for the court — dismissal of the action or an

  instruction that “service be made within a specific time” — the court

  would always be forced to exercise the second option. In this case,

  for example, Taylor says that the court could not issue a notice

  until she failed to comply with the sixty-three-day deadline. And

  the notice would have to advise the plaintiff of her noncompliance

                                     9
  before a subsequent dismissal order could be entered. But a notice

  of noncompliance and possible dismissal at some time in the future

  would then create, in every case, a new deadline for effectuating

  service — that is, a “specified time” within which “service [must] be

  made.” Thus, Taylor’s reading effectively renders the dismissal

  option superfluous, a result we avoid in construing the rule. See

  Spahmer v. Gullette, 113 P.3d 158, 162 (Colo. 2005) (“We construe a

  statute so as to give effect to every word, and we do not adopt a

  construction that renders any term superfluous.”).

¶ 25   We therefore conclude that the rule requires notice before

  dismissal, but does not require notice after expiration of the service

  deadline.

¶ 26   Still, we do not mean to establish a rule that any notice prior

  to dismissal, no matter its timing, would necessarily suffice. The

  purpose of the notice is to spur counsel to action, with a warning

  that the window for obtaining service is closing and that a failure to

  meet the deadline might have dire consequences. A boilerplate

  delay reduction order issued within a matter of days of the filing

  date may not serve the rule’s intended purpose.



                                    10
¶ 27   We have no concern about the timing or content of the court’s

  order here, though. Just a couple of weeks before the expiration of

  the Rule 4(m) deadline, the court issued an order specifically

  addressing counsel’s obligation to obtain service on the defendants.

¶ 28   Thus, Taylor was not entitled to additional notice beyond the

  delay reduction order, and the district court’s June 28 order of

  dismissal was therefore valid.

                           III.   Rule 60(b) Motion

¶ 29   We now turn to Taylor’s argument that the court erred in

  failing to apply the three-factor Craig test in evaluating her Rule

  60(b) motion to set aside the order of dismissal.

                          A.      Standard of Review

¶ 30   We review the district court’s denial of a Rule 60(b) motion for

  an abuse of discretion. Goodman Assocs., LLC v. WP Mountain

  Props., LLC, 222 P.3d 310, 314 (Colo. 2010). A district court abuses

  its discretion if it applies an incorrect legal standard. BS & C

  Enters., LLC v. Barnett, 186 P.3d 128, 130 (Colo. App. 2008); see

  also Buckmiller v. Safeway Stores, Inc., 727 P.2d 1112, 1115-16

  (Colo. 1986) (The court “must exercise [its] discretion within the

  framework of, rather than in disregard of, the controlling legal

                                      11
  norm.”). Whether the trial court applied the correct legal standard

  is a question of law that we review de novo. Wal-Mart Stores, Inc. v.

  Crossgrove, 2012 CO 31, ¶ 7.

                       B.   The Three-Factor Craig Test

¶ 31   C.R.C.P. 60(b) permits a court to relieve a party from a final

  judgment or order. Such relief may be granted where a party

  establishes mistake, inadvertence, surprise, or excusable neglect.

  C.R.C.P. 60(b)(1).

¶ 32   Craig articulated a three-factor test to guide a district court’s

  discretion in determining whether to set aside a final judgment or

  order based on excusable neglect. 651 P.2d at 402. Though the

  plaintiff in Craig sought relief under the probate code, not Rule

  60(b), the supreme court concluded that motions to vacate formal

  testacy orders were sufficiently analogous to motions to vacate

  judgments under Rule 60(b) such that the test for the latter should

  apply. Id. at 401; see also Buckmiller, 727 P.2d at 1116 (“Implicit in

  Craig is the recognition that a motion to set aside a default under

  C.R.C.P. 55(c) and a motion to vacate a judgment under C.R.C.P.

  60(b) on the basis of excusable neglect are sufficiently analogous to

  justify the application of the same standards to either motion.”).

                                    12
¶ 33   Under Craig, the district court must consider (1) whether the

  neglect that resulted in entry of judgment was excusable; (2)

  whether the moving party has alleged a meritorious claim (or

  defense); and (3) whether relief from the challenged order would be

  consistent with equitable considerations such as protection of

  action taken in reliance on the order and prevention of prejudice by

  reason of evidence lost or impaired by the passage of time. 651

  P.2d at 402. Later cases from the supreme court have confirmed

  that “these three factors constitute a balancing test and each must

  be considered in resolving the [Rule 60(b)] motion.” Goodman, 222

  P.3d at 321 (citing cases applying the balancing test).

¶ 34   The district court’s consideration of these factors must be

  guided by the general rule that the requirements for vacating a

  judgment that is not based on the merits “should be liberally

  construed in favor of the movant, especially where the motion has

  been promptly made.” Craig, 651 P.2d at 402. This rule promotes

  the long-standing policy favoring resolution of disputes on their

  merits. Id.




                                    13
                     C.   Application of the Craig Test

¶ 35   In denying Taylor’s motion to vacate the dismissal order, the

  district court first noted that because Taylor had sought an

  extension of time to serve the defendants only after the deadline for

  obtaining service had run, she had to show excusable neglect for

  missing the deadline. Then the court concluded that “common

  carelessness and negligence by a party’s attorney does not amount

  to excusable neglect,” and therefore, “improperly docketing due

  dates,” which “amount[ed] to mere negligence,” could not constitute

  excusable neglect. The court found support for its conclusion in

  Malm v. Villegas, 2015 CO 4, which the court said stood for the

  proposition that any delay beyond Rule 4(m)’s deadline could not be

  found reasonable simply because the plaintiff had made diligent

  efforts to serve the defendants. And because here, according to the

  court, Taylor had made no efforts to obtain timely service,

  additional time for service was unwarranted.

¶ 36   Taylor argues that the court’s order failed to even consider the

  second and third Craig factors — whether she had a meritorious

  claim and whether reinstatement of her complaint was consistent



                                   14
  with equitable considerations — and, as for the first factor, it gave

  short shrift to her reasons for missing the deadline.

¶ 37   The defendants mount a three-part defense to Taylor’s

  argument. They say that Malm imposes a heightened “excusable

  neglect” standard that displaces the Craig test; even if the Craig test

  applies here, Taylor waived her right to have the district court apply

  it by failing to cite the Craig factors in her motion; and, even if the

  Craig test applies, and the district court should have applied it,

  Taylor is not entitled to any relief under Craig.

       1.   Malm Does Not Impose a Heightened “Excusable Neglect”
              Standard That Displaces Craig’s Three-Factor Test

¶ 38   Malm addressed the reasonableness, under C.R.C.P. 41(b), of a

  delay of seven and a half years between the filing and service of the

  complaint. The plaintiff, who had sustained injuries in a traffic

  accident, filed her complaint against the other driver one month

  before expiration of the statute of limitations. Malm, ¶ 3. When,

  two years later, the plaintiff asserted that she had been unable to

  locate the driver, the district court administratively closed the case.

  Id. at ¶ 5. Five years passed with no activity. The plaintiff later

  located and served the defendant in Germany and moved to reopen


                                     15
  the case. In response, the defendant filed a motion to dismiss with

  prejudice under Rule 41(b), arguing that plaintiff’s failure to serve

  her within a reasonable time amounted to a failure to prosecute.

  When the district court denied defendant’s motion, she sought relief

  in the supreme court under C.A.R. 21.

¶ 39   The supreme court began by reiterating its recent

  pronouncements in Garcia v. Schneider Energy Services, Inc., 2012

  CO 62 — the filing of a complaint commences an action; therefore,

  the statute of limitations “in and of itself . . . imposes no direct

  limitation on the time for service following commencement by

  filing”; as a consequence, “service of process can be effected” after

  the applicable statute of limitations has run; and thus, “the

  appropriate inquiry concerning the time allowed for service of

  process in an action commenced by filing is whether the defendant

  was served within a reasonable time following the filing date, rather

  than a reasonable time following the running of the applicable

  statute of limitations.” Malm, ¶¶ 13, 15.

¶ 40   Next, the court acknowledged that although the defendant in

  Garcia had not received notice of the lawsuit until after the

  expiration of the statute of limitations (seventy-one days after, to be

                                     16
  precise, see Garcia, ¶ 6), the court had nonetheless characterized

  the 116 days between the filing of the complaint and notice to the

  defendant as “a relatively short period of time” and therefore

  reasonable. Malm, ¶ 18 (quoting Garcia, ¶ 16).

¶ 41   The court cautioned, however, that where service after filing is

  not actually accomplished until after the expiration of the statute of

  limitations, “any delay in service beyond that ‘relatively short’ initial

  period cannot be found reasonable simply because the plaintiff

  made diligent efforts to locate the defendant.” Id. at ¶ 19. Rather,

  to “justif[y] [a] longer delay” that extends beyond the statute of

  limitations, the plaintiff must establish wrongful conduct by the

  defendant or some formal impediment to service. Id. at ¶¶ 17, 19.

¶ 42   The court specifically declined to define the outer limit of the

  “relatively short initial period” within which service after filing is

  “presumptively reasonable,” except to say that the period would be

  “measured in days rather than years.” Id. at ¶¶ 19, 20. A precise

  definition was unnecessary, according to the court, because “[b]y

  virtually any standard,” the seven-and-a-half-year delay between

  filing and service “far exceeded the relatively short initial period not



                                      17
  requiring specific justification” and was therefore unreasonable. Id.

  at ¶ 20.

¶ 43   The defendants say that, after Malm, a complaint is subject to

  dismissal if it is served outside the statute of limitations and also

  outside the “relatively short” presumptively reasonable period for

  obtaining service after filing.   Though that period was left

  undefined by the Malm court, the defendants define it as the sixty-

  three-day period set forth in Rule 4(m). Thus, they argue, because

  Taylor’s complaint was served after the statute of limitations had

  run, and after the sixty-three-day deadline had expired, she could

  demonstrate “excusable neglect” only by showing wrongdoing by the

  defendants or a formal impediment to service.

¶ 44   We are not persuaded that Malm announced any bright-line

  rule, much less a rule that, where the statute of limitations has

  run, a complaint is subject to dismissal if not served within sixty-

  three days, except upon a showing of specific obstacles to service.

  In our view, Malm stands for the more uncontroversial proposition

  that an extraordinary delay in effecting service — a delay measured

  in years rather than days — can be justified only by extraordinary



                                      18
  circumstances. See id. (“[C]ertain extraordinary circumstances

  might excuse even this [seven-and-a-half-year] delay . . . .”).

¶ 45   The defendants’ reading of Malm cannot be reconciled with the

  language of the opinion or the text of Rule 4(m).

¶ 46   As we have noted, the Malm court expressly declined to equate

  the “relatively short initial period” within which service would be

  deemed presumptively reasonable with the sixty-three-day period in

  Rule 4(m). Rather, the court determined that it was “unnecessary

  for [it] to resolve the applicability of [Rule 4(m)] to th[e] case,” as the

  case arose under Rule 41(b). Id. at ¶ 19. Moreover, the court

  acknowledged that, under Garcia, a 116-day delay between filing of

  the complaint and notice to the defendant amounted to a “relatively

  short period of time.” Id. at ¶ 18 (quoting Garcia, ¶ 16); see also

  Garcia, ¶ 18 (“[W]e conclude that 116 days after the filing of the

  original complaint is a reasonable time for notice . . . .”).

¶ 47   And even under Rule 4(m) itself, the sixty-three-day period for

  effecting service is not a hard deadline. If the plaintiff fails to obtain

  service within that time, the court may — even without a showing of

  good cause — “order that service be made within a specified time”

  after the deadline. C.R.C.P. 4(m). In fact, in its delay reduction

                                      19
  order, the district court sua sponte extended the deadline for

  service in this case. The defendants have not suggested that the

  court’s new eighty-three-day deadline for service was unreasonable

  or otherwise improper under Malm. And if eighty-three days

  constitutes a “relatively short initial period” for obtaining service,

  then sixty-three days cannot be the initial period’s outer limit.

¶ 48   Thus, we reject the defendants’ argument that Malm imposes a

  heightened “excusable neglect” standard that would apply to the

  circumstances of this case.

          2.    Taylor Did Not Waive Application of the Craig Test

¶ 49   Next, we can quickly dispense with the defendants’ argument

  that, even if Craig’s three-factor test provides the proper analytical

  framework for resolving Taylor’s Rule 60(b) motion, Taylor waived

  her right to have the court apply the test by failing to cite Craig and

  its progeny, or to argue the factors, in her motion.

¶ 50   While a specific reference to the Craig factors would have been

  helpful, it was not necessary. Taylor fairly presented the issue to

  the district court: she filed a Rule 60(b) motion to set aside a

  judgment entered without consideration of the merits on the basis

  of excusable neglect. Resolution of such a motion is governed by a

                                     20
  particular standard, which the district court was obliged to apply.

  “[D]efense counsel’s inadvertence or ignorance of the law does not

  relieve a trial court from knowing and applying the law.” People v.

  Thompson, 2017 COA 56, ¶ 245 (Dunn, J., concurring in part and

  dissenting in part).

¶ 51   Still, the defendants say that, without a specific reference to

  Craig or its three-factor test, the district court might have assumed

  that some other “excusable neglect” test applied here. But there is

  no other test for determining whether, under Rule 60(b), a non-

  merits-based judgment should be vacated due to excusable neglect.

  The cases cited by the defendants involved an entirely different

  scenario: where, after entry of judgment on the merits, a party who

  has missed the deadline for filing a Rule 59 motion seeks vacation

  and reentry of the judgment under Rule 60(b). Under those

  circumstances, as one of the cited cases explains, the Craig test is

  preempted by a more stringent “unique circumstances” standard.

  See Anderson v. Molitor, 770 P.2d 1305, 1307-08 (Colo. App. 1988)

  rev’d on other grounds, 795 P.2d 266 (Colo. 1990).

¶ 52   “When there does exist a controlling legal standard . . . a court

  may not disregard that standard in favor of some other legal rule.”

                                    21
  Buckmiller, 727 P.2d at 1115. Here, the district court failed to

  resolve Taylor’s motion in accordance with the applicable legal

  standard. In doing so, the court abused its discretion. See

  Crossgrove, ¶ 7 (“A trial court necessarily abuses its discretion if its

  ruling is based on an incorrect legal standard.”).

        3.    Taylor May Be Entitled to Relief Under the Craig Test

¶ 53   The defendants urge us to forgo a remand to the district court

  for application of the Craig test because, they say, Taylor is not

  entitled to reinstatement of her complaint as a matter of law. We

  disagree.

¶ 54   Excusable neglect has a “flexible meaning,” and a proper

  analysis requires “consideration of the reasons for the neglect and

  the surrounding circumstances.” Goodman, 222 P.3d at 322. The

  determination of whether a movant has established excusable

  neglect therefore involves a “fact-intensive inquiry,” id. at 319, and

  a careful weighing of the evidence in accordance with the

  controlling legal standard, Buckmiller, 727 P.2d at 1115.

¶ 55   To be sure, in some cases, after the development of a full

  record, the existence of excusable neglect becomes an issue of law

  amenable to resolution on appeal. See, e.g., Craig, 651 P.2d at 407

                                     22
  (resolving all three prongs of Craig test in favor of plaintiff and

  remanding with directions to set aside the order of probate). In his

  concurrence in part and dissent in part, Judge Berger says this is

  one of those cases — but he would reverse the judgment and order

  the district court to reinstate Taylor’s complaint. We are not

  entirely unsympathetic to Judge Berger’s position, but we think a

  more circumspect approach is warranted. Still, we all agree that,

  on this record, we surely cannot say that Taylor’s arguments fail as

  a matter of law. Accordingly, a remand is necessary. See

  Buckmiller, 727 P.2d at 1117 (remanding for consideration of the

  Craig factors).

                    a.   Whether the Neglect was Excusable

¶ 56   A party’s conduct constitutes excusable neglect when the

  “surrounding circumstances would cause a reasonably careful

  person similarly to neglect a duty,” Goodman, 222 P.3d at 319, or,

  put another way, when “unforeseen circumstances” would cause a

  “reasonably prudent person to overlook a required act in the

  performance of some responsibility,” Colo. Dep’t of Pub. Health &

  Env’t v. Caulk, 969 P.2d 804, 809 (Colo. App. 1998).



                                     23
¶ 57   The district court characterized counsel’s excuse for the

  untimely service as “improperly docketing due dates,” then

  dismissed that excuse as “common carelessness.” But in her Rule

  59 motion, Taylor’s counsel explained that she had not improperly

  docketed due dates; to the contrary, according to counsel, upon

  filing Taylor’s complaint, “it appeared that all dates were docketed

  in [the software program], including the 63-day service deadline

  under C.R.C.P. 4(m).” The problem, according to counsel, was that

  her docketing software had somehow been disabled shortly before

  she filed the complaint. Though she believed the issue had been

  resolved, some of the dates that appeared to be docketed were not

  in fact saved in her computer, “despite counsel’s efforts.”

¶ 58   Thus, the question is whether the software malfunction

  amounted to “unforeseen circumstances,” and whether a

  reasonably prudent person might have made the same error in

  relying on docketing software to calendar deadlines. We leave the

  answer to that question to the district court.

¶ 59   The defendants say that counsel’s explanation for the untimely

  service had to be presented in her Rule 60(b) motion or not at all.



                                    24
  Therefore, they argue, the later, more-detailed affidavit, appended to

  her Rule 59 motion, came too late.

¶ 60   We reject that argument — not because the affidavit

  necessarily constitutes “newly-discovered evidence,” as Taylor

  contends (we need not decide that question), but because, in our

  view, the Craig test contemplates an evidentiary hearing, at which

  the plaintiff may present additional evidence related to the three

  Craig factors. Because the district court failed to apply the correct

  test, it did not even consider holding a hearing. Yet, the supreme

  court has instructed that, in assessing excusable neglect, “the

  preferred procedure is to consider all three factors in a single

  hearing” to promote an “informed decision” by the trial court.

  Buckmiller, 727 P.2d at 1116. In light of that instruction, we are

  reluctant to endorse a rule that strictly limits the evidence before

  the court to the precise information provided in the plaintiff’s Rule

  60(b) motion.

                          b.   Merits of the Claim

¶ 61   A movant must support an assertion of a meritorious claim by

  averments of fact, not simply legal conclusions. Craig, 651 P.2d at

  403. Preferably, the factual allegations “should be in the form of a

                                    25
  tendered pleading,” like a complaint or, if a claim of meritorious

  defense is made, an answer. Id. The allegations must be set forth

  with sufficient particularity to show that a claim is “meritorious, not

  frivolous.” Id.

¶ 62   The defendants say that Taylor could not establish a

  meritorious claim without an affidavit from a certifying physician.

  Though Taylor submitted such an affidavit, certain defendants

  contend that the submission was untimely and the medical center

  contends that it should not have been filed under seal.

¶ 63   The factual allegations, however, appeared in the complaint

  itself — the “preferabl[e]” form for presenting the allegations, id. —

  and the gist of the complaint was set forth in the Rule 60(b) motion,

  with Taylor’s allegation that “a retained object was left inside

  Plaintiff following surgery.” Moreover, the complaint certified that a

  physician meeting certain statutory criteria had reviewed the facts

  relevant to the allegations and had deemed the claims nonfrivolous.

¶ 64   In ruling on a meritorious claim, “a trial court should not

  attempt to evaluate the ability of the movant to establish the

  pleaded facts at trial.” Id. at 404. Even when supplementary

  testimony is received at the evidentiary hearing, the focus is on the

                                    26
  “legal sufficiency of the allegations” rather than “their truth.” Id.

  (quoting In re Stone, 588 F.2d 1316, 1320 (10th Cir. 1978)).

¶ 65   Though the meritorious-claim factor can generally be resolved

  as a matter of law, see id., we think the better course is to remand

  for the district court to consider all three factors together, as

  “evidence relating to one factor might well shed light on another,”

  and the strength of one factor might “set off” any weakness of

  another. Buckmiller, 727 P.2d at 1116.

                       c.    Equitable Considerations

¶ 66   Setting aside a dismissal order is, at its core, an equitable

  decision. The goal is to promote substantial justice. Goodman, 222

  P.3d at 319. In determining whether Rule 60(b) relief would be

  consistent with equitable considerations, a district court should

  take into account the promptness of the moving party in filing the

  Rule 60(b) motion; the fact of any detrimental reliance by the

  opposing party on the order or judgment of dismissal; and any

  prejudice to the opposing party if the motion were to be granted,

  including any impairment of that party’s ability to adduce proof at

  trial in defense of the claim. Buckmiller, 727 P.2d at 1116; see also

  Goodman, 222 P.3d at 319.

                                     27
¶ 67   Though we leave it to the district court to weigh these

  considerations, we make the following observations based on the

  existing record.

¶ 68   First, Taylor filed her Rule 60(b) motion as promptly as a party

  could — on the same day as the dismissal order. When the district

  court denied the motion without a hearing, Taylor attempted to

  supplement the allegations, based on her subsequent investigation,

  through a timely filed Rule 59 motion.1 To the extent a strong

  showing on this factor — promptness in filing the motion (showing

  that relief would be consistent with equitable considerations) — is

  in tension with a strong showing on the first factor — a thorough

  explanation of the cause of the neglect — the evidentiary hearing

  contemplated under Craig will generally resolve the tension,

  allowing for both a promptly filed motion and a more thorough

  presentation of evidence concerning the reason for the delay.



  1Contrary to the defendants’ argument, Taylor’s C.R.C.P. 59
  motion, filed on July 26, 2016, was timely. The Rule 59 motion was
  a request for the court to reconsider its order of July 12, 2016,
  denying the C.R.C.P. 60(b) motion, not its order dismissing the
  case. The defendants do not otherwise challenge the applicability of
  Rule 59 to an order denying a Rule 60(b) motion; thus we address
  only the timing of the motion.
                                   28
¶ 69   Second, Taylor served the defendants twenty-six days after the

  period for service expired under Rule 4(m) (one defendant was

  served twenty-seven days later) and six (or seven) days after the

  deadline set forth in the delay reduction order — meaning eighty-

  nine days after filing the complaint. The delay reduction order gave

  Taylor eighty-three days to obtain service after filing, and we note

  that none of the defendants have contended that the eighty-three-

  day delay was unreasonable or prejudicial. Thus, as we see it, the

  primary issue is whether the additional six days so prejudiced the

  defendants’ ability to defend the lawsuit that the equities weigh in

  favor of dismissal.

¶ 70   Third, by the time Taylor filed her Rule 59 motion, the medical

  center had already filed its answer and another defendant was

  preparing to do so. The medical center says that its answer does

  not demonstrate an absence of detrimental reliance so much as

  good faith compliance with statutory deadlines, and it argues that it

  should not be “punished” for following the rules, when Taylor

  herself did not. But that argument misses the point. If Taylor’s

  failure to follow the rules did not affect the defendants’ course of

  conduct or compromise their ability to defend against her claims,

                                    29
  then the equities favor reinstatement, regardless of the medical

  center’s commendable decision to adhere to applicable deadlines.

                            IV.   Conclusion

¶ 71   We vacate the district court’s order denying Taylor’s Rule 60(b)

  motion and remand the case for further proceedings in accordance

  with this opinion.

       JUDGE FURMAN concurs.

       JUDGE BERGER concurs in part and dissents in part.




                                   30
       JUDGE BERGER, concurring in part and dissenting in part.

¶ 72   I agree with the majority that the trial court’s order denying

  Taylor’s motion to set aside the dismissal must be reversed. In fact,

  I agree with almost everything the majority says. I write separately

  only because I think, on this record, any ruling on remand other

  than reinstatement of Taylor’s complaint would be an abuse of the

  trial court’s discretion. As a result, I would reverse with directions

  that the complaint be reinstated, and accordingly I concur in part

  and respectfully dissent in part.

¶ 73   The supreme court has instructed that a trial court must

  balance three separate factors to determine whether there is

  excusable neglect sufficient to set aside a judgment under C.R.C.P.

  60(b)1:

             (1) whether the neglect that resulted in entry of
             judgment by default was excusable;2




  1 This test applies only to a discretionary determination to set aside
  a judgment under C.R.C.P. 60(b)(1). A judgment that is void must
  be set aside under C.R.C.P. 60(b)(3). Rainsberger v. Klein, 5 P.3d
  351, 353 (Colo. App. 1999).
  2 For convenience, I refer to this factor as “first level excusable

  neglect” to distinguish it from the ultimate finding of excusable
  neglect.

                                      31
            (2) whether the moving party has alleged a
            meritorious claim or defense; and

            (3) whether relief from the challenged order
            would be consistent with considerations of
            equity.

  Goodman Assocs., LLC v. WP Mountain Props., LLC, 222 P.3d 310,

  319 (Colo. 2010); see also Buckmiller v. Safeway Stores, Inc., 727

  P.2d 1112, 1116 (Colo. 1986) (applying Craig v. Rider, 651 P.2d

  397, 401-02 (Colo. 1982)).3

¶ 74   I start with the first level excusable neglect factor. The

  supreme court has defined first level excusable neglect as follows:

  “A party’s conduct constitutes excusable neglect when the

  surrounding circumstances would cause a reasonably careful

  person similarly to neglect a duty. Common carelessness and

  negligence do not amount to excusable neglect.” Goodman, 222

  P.2d at 319 (quoting In re Weisbard, 25 P.3d 24, 26 (Colo. 2001)).

¶ 75   Applying this controlling definition, I think the trial court gave

  insufficient consideration to how computer systems interface with




  3 Early on, the court rejected the proposition that these three
  factors create a “balancing test.” Goodman Assocs., LLC v. WP
  Mountain Props., LLC, 222 P.3d 310, 320 (Colo. 2010). But later
  cases require the trial court to “balance” these three factors. Id.

                                    32
  modern law practice. Neither the supreme court nor this court has

  addressed computer glitches in the context of evaluating excusable

  neglect.

¶ 76   I perceive no reason to categorically exclude errors resulting

  from computer system problems or failures from a finding of first

  level excusable neglect. To the contrary, in today’s world, lawyers

  and virtually everyone else (including courts) rely heavily on

  computer hardware and software to accomplish critical tasks. Our

  modern world could not function without reliance on computers.

  That reliance usually benefits everyone because it makes lawyers

  and others more efficient; computers usually reduce the time

  necessary to perform a task, and thus reduce costs. But computers

  fail; either the hardware or the software stops working, sometimes

  for inexplicable reasons.

¶ 77   The reasons offered by plaintiff’s counsel in this case for her

  failure to timely serve the defendants — reasons that have not been

  contradicted by the defendants — seem to me to be the poster child

  of first level excusable neglect in our computer age. Given the

  ubiquitous use of computers in law practice and every other aspect




                                    33
  of modern life, courts should adjust to the reality that computer

  failures happen despite a user’s reasonable care.

¶ 78   The failure of Taylor’s counsel to timely serve the defendants

  does not appear to be based on anything other than computer

  failures and, under any meaningful standard of excusable neglect,

  the showing made by Taylor’s counsel satisfies the standard for first

  level excusable neglect.

¶ 79   There is an additional consideration that supports a finding of

  first level excusable neglect. Under the supreme court’s cases, it is

  unclear how much, if at all, it matters whether the conduct that led

  to the error was the lawyer’s conduct, or the client’s. In Buckmiller,

  the court broadly addressed this concept when it stated, “the degree

  of negligence attributable to the client is only one factor for a court

  to consider in determining whether to set aside an order or

  judgment on the grounds of excusable neglect predicated on the

  gross negligence of the client’s attorney.” 727 P.2d at 1117 n.2.

  But that discussion was in the context of addressing the court-

  made dichotomy between regular negligence by a lawyer and gross

  negligence. Id.




                                     34
¶ 80   In cases in which gross negligence is not involved, the

  supreme court’s cases give little, if any, guidance on how the

  negligence of the lawyer, as opposed to the negligence of the client,

  should factor into the excusable neglect calculus. It seems clear to

  me that the focus should be on any negligence by the client, not the

  lawyer, based on the policies behind C.R.C.P. 60(b). This case is a

  perfect illustration.

¶ 81   There is absolutely no evidence that Taylor herself was derelict

  or negligent in any way in failing to timely serve the defendants.

  Any fault lies entirely with her lawyer. When, as here, there is no

  conceivable prejudice to the defendants in reinstating the

  complaint, and where the injury to the plaintiff would be severe if

  the complaint is not reinstated, I would conclude that the lawyer’s

  negligence should play very little role in the balancing process.

¶ 82   Addressing the second and third parts of the excusable neglect

  test, I think it is beyond reasonable dispute that these factors

  strongly favor allowing Taylor’s claims to be heard on their merits.

  See Goodman, 222 P.3d at 320.

¶ 83   From the information presently available (and acknowledging

  that Taylor’s claim has not been tested by the adversary process), it


                                    35
  appears that Taylor has a meritorious cause of action resulting from

  a foreign object being left in her body during surgery, and

  significant injuries suffered from that alleged malpractice. Indeed,

  this type of medical malpractice claim is one of the few that does

  not require expert testimony to make a prima facie case. Mudd v.

  Dorr, 40 Colo. App. 74, 77, 574 P.2d 97, 100 (1977).

¶ 84   The third factor weighs equally in favor of Taylor. Service was

  obtained within a week of the service deadline on most of the

  defendants. The defendants have not (and could not have)

  plausibly asserted any legal prejudice that they suffered as a result

  of the short delay in service.

¶ 85   It also is significant that unlike the defendant in Goodman,

  plaintiff’s counsel here did not sit on her hands after she discovered

  the problem. To the contrary, on the very day that the court

  dismissed the case, she moved to set aside the dismissal and

  ultimately presented extensive evidence explaining her failure to

  timely serve the defendants.

¶ 86   Considering (balancing) the three components of the excusable

  neglect test, there is no reasonable result other than to give Taylor




                                    36
an opportunity to prove her claims on the merits.4 “[B]ecause

resolution of disputes on their merits is favored, the criteria for

vacating a default judgment should be liberally construed in favor

of the movant, especially when the motion is promptly made.”

Goodman, 222 P.3d at 320 (quoting Sumler v. Dist. Court, 889 P.2d

50, 56 (Colo. 1995)). No other result satisfies the overarching

purpose of C.R.C.P. 60(b): to do substantial justice. See Goodman,

222 P.3d at 319; Craig, 651 P.2d at 401; see also C.R.C.P. 1(a)

(“These rules shall be liberally construed, administered, and

employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every action.”).




4 In my view, too many courts assume, without justification, that if
a lawyer’s negligence causes a party to lose her rights, the party
may obtain adequate redress through the mechanism of a legal
malpractice action. In theory that is true, but in practice it is very
difficult for a plaintiff to prevail in a legal malpractice action.
Indeed, the plaintiff must win on a trial within a trial, and may also
have to show collectability. See Gibbons v. Ludlow, 2013 CO 49, ¶
16; see also Boulders at Escalante LLC v. Otten Johnson Robinson
Neff & Ragonetti PC, 2015 COA 85, ¶¶ 32-49. To be sure, some
lawyers’ negligence can be remedied only through a legal
malpractice action. But if a court can give relief to a deserving
plaintiff without prejudicing the defendants and thus avoid the
necessity of a legal malpractice action, I do not perceive any valid
reason not to do so.

                                   37
¶ 87   For these reasons, I think a remand for reconsideration by the

  trial court of the excusable neglect balancing test is a waste of time.

  Instead, I would reverse and remand with directions to reinstate the

  complaint.

¶ 88   As may be apparent from my reasons for concluding that this

  case should be remanded with directions to reinstate Taylor’s

  complaint, the existing law in this area is confusing and may

  deserve a fresh look by the supreme court. I say this for several

  reasons.

¶ 89   First, it is inherently confusing when, as here, the ultimate

  matter to be decided — excusable neglect — is comprised of a three-

  factor test that includes excusable neglect as one of its elements.

  Unsurprisingly, trial courts misconstrue the nature of the inquiry

  when excusable neglect is both required to set aside the judgment

  and required to determine if there is excusable neglect. There are

  other ways to formulate the first factor without repeating in that

  factor the overarching determination that must be made.

¶ 90   Second, the rule that gross negligence of the lawyer is not

  imputed to the client, but regular negligence may be imputed for

  the purpose of determining whether there is excusable neglect,


                                    38
  seems strange at best and illogical at worst. See Buckmiller, 727

  P.2d at 1116 (adhering to distinction between regular negligence

  and gross negligence made in Coerber v. Rath, 164 Colo. 294, 435

  P.2d 228 (1967)); cf. Moses v. Diocese of Colo., 863 P.2d 310, 329

  n.27 (Colo. 1993) (noting that a principal may be responsible for a

  tort committed by its agent, but typically not for an intentional tort

  of its agent). Ordinarily, gross negligence is seen as more

  blameworthy than regular negligence.

¶ 91   I would instead focus on any fault of the client. Broadening

  the rule adopted in Coerber, I would generally not impute the

  lawyer’s negligence to the client when the client herself is

  blameless. There are other fairer and more effective ways to police

  lawyers’ competence than visiting lawyers’ sins on their clients. See

  Colo. RPC 1.1 (addressing a lawyer’s duty of competence); Colo.

  RPC 1.3 (addressing a lawyer’s duty of diligence); see also C.R.C.P.

  251.1 to 251.34 (rules governing lawyer discipline and disability).

¶ 92   Third, while there inevitably will be close cases, I think

  important guidance could be given to trial courts beyond the

  inherently vague directions to balance three very disparate factors.

  See People v. Brown, 2014 CO 25, ¶ 45 (Márquez, J., dissenting)


                                    39
  (criticizing a “mechanical test [that] requires trial courts to consider

  a litany of factors, but . . . offers no guidance to trial courts on how

  to use those factors in striking a balance”); see also Rutan v.

  Republican Party of Ill., 497 U.S. 62, 96 (1990) (Scalia, J.,

  dissenting) (arguing that a multipart balancing test leads to results

  “favored by the personal (and necessarily shifting) philosophical

  dispositions of a majority of [the] Court.”).

¶ 93   In those cases in which the fault lies entirely with the lawyer,

  the plaintiff has a meritorious cause of action, and the defendants

  will not suffer any legal prejudice if the default judgment or

  dismissal is vacated, I would conclude that it would be an abuse of

  discretion not to reinstate the case.

¶ 94   On the other hand, when the defendants will suffer serious

  prejudice by reinstatement of the case and the plaintiff herself is

  blameworthy, it will generally be an abuse of discretion to set aside

  the judgment.




                                     40